DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


1.	Applicant's election without traverse of Group I (claims 1-5) in the reply filed on 05/03/2022 is acknowledged.  Claims 6-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. The requirement is still deemed proper and is therefore made FINAL.

2.	Claims 1-5 are under consideration in this Office Action.


Title
3.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 



Claim Rejections - 35 U.S.C. § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

5.	Claims 1-4 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claims encompass naturally occurring polynucleotides encoding naturally occurring proteins by recitation of “a coding sequence, coding for one or more proteins”.  This judicial exception is not integrated into a practical application because no other meaningful limitations are recited in the claims.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons stated below.
The claims encompass naturally-occurring polynucleotides encoding one or more proteins including cholesterol dehydrogenase, 3-ketosteroid Δ1-dehydrogenase, anoxic cholesterol metabolism B enzyme, 3-ketosteroid 9α-hydroxylase, 3β-hydroxysteroid dehydrogenase 2, and/or P450-ferredoxin reductase-ferredoxin fusion protein, which is not patent-eligible pursuant to the Supreme Court decision in Association for Molecular Pathology v. Myriad Genetics, Inc., 106 USPQ2d 1972 (June 13, 2013) as the polynucleotides are not markedly different than polynucleotides occurring in nature.  The claims as written do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claimed polynucleotide is not markedly different form the naturally occurring counterpart because it conveys the same structural and functional information and the claims do not recite any additional features that could add significantly more to the exception.  Accordingly, the claims do not qualify as eligible subject matter.



Claim Rejections - 35 USC § 112(b) or 35 U.S.C. 112 (pre-AIA ) 2nd Paragraph
6.	The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

7.	Claims 2, 3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claim 2 recites the phrase “the coding sequence or amino acid sequence is modified to aid in expressing the proteins in a eukaryotic cell” which renders the claim vague and indefinite since it is unclear what specific modifications were performed on the coding sequence or amino acid sequence of the recited enzymes.
Claim 3 recites the phrase “humanized forms” which render the claim vague and indefinite since it is unclear what specific modifications were performed on the enzymes to make them into “humanized forms”.  For examination purposes the recited enzymes are not limited to any particular amino acid sequences and structures.



Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

9.	Claims 1-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are drawn to a broad and widely varying genus of nucleic acid compositions comprising: a genus of coding sequences coding for a genus of one or more proteins; and a control sequence, for regulating the transcription of one or more of the coding sequences, wherein the proteins are sterol metabolism proteins, including a genus of cholesterol dehydrogenases, genus of 3-ketosteroid Δ1-dehydrogenases, genus of anoxic cholesterol metabolism B enzymes, genus of 3-ketosteroid 9α-hydroxylases, genus of 3β-hydroxysteroid dehydrogenase 2, and genus of P450-ferredoxin reductase-ferredoxin fusion protein of any amino acid sequence and structure including any mutants and variants thereof.
According to MPEP 2163:   
“For each claim drawn to a genus: The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice (see i)(A), above), reduction to drawings (see i)(B), above), or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus (see i)(C), above). See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. See AbbVie Deutschland GmbH & Co., KG v. Janssen Biotech, Inc., 759 F.3d 1285, 1300, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014)…”

According to MPEP 2163.02:   
“The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, "does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed." In re Gosteli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989). Under Vas-Cath, Inc. v.  Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (Fed. Cir. 1991), to satisfy the written description requirement, an applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention, and that the invention, in that context, is whatever is now claimed. The test for sufficiency of support in a parent application is whether the disclosure of the application relied upon "reasonably conveys to the artisan that the inventor had possession at that time of the later claimed subject matter." Ralston Purina Co. v. Far-Mar-Co., Inc., 772 F.2d 1570, 1575, 227 USPQ 177, 179 (Fed. Cir. 1985) (quoting In re Kaslow, 707 F.2d 1366, 1375, 217 USPQ 1089, 1096 (Fed. Cir. 1983)).”

The reference of Chica et al. (Curr Opin Biotechnol. 2005 Aug;16(4):378-84; PTO 892) teaches that the complexity of the structure/function relationship in enzymes has proven to be the factor limiting the general application of rational enzyme modification and design, where rational enzyme modification and design requires in-depth understanding of structure/function relationships.  The reference of Singh et al. (Curr Protein Pept Sci. 2017, 18, 1-11; PTO 892) reviews protein engineering methods including directed evolution, rational design, semi-rational design, and de-novo design; and states that despite the availability of a growing database of protein structures and highly sophisticated computational algorithms, protein engineering is still limited by the incomplete understanding of protein functions, folding, flexibility, and conformational changes (see entire publication especially Figs.1 and 3, and page 7, left column, lines 8-17).  The reference teachings only provide guidance for searching and screening for the claimed genus of genus of one or more proteins. 
The specification as originally filed does not disclose a representative number of species encompassed by the claimed genus by actual reduction to practice other than the nucleotide sequence SEQ ID NO: 27.  The specification as originally filed does not provide a correlation between function and structure to enable one of ordinary skill in the art to predict which amino acid sequences and structures correlate with activities of the each of the recited enzymes including humanized forms, mutants and variants thereof.
Hence, the specification does not provide sufficient written description to inform one of ordinary skill in the art that applicants were in possession at the time the application was filed of the claimed genus of nucleic acid compositions comprising: a genus of coding sequences coding for a genus of one or more proteins; and a control sequence, for regulating the transcription of one or more of the coding sequences, wherein the proteins are sterol metabolism proteins, including a genus of cholesterol dehydrogenases, genus of 3-ketosteroid Δ1-dehydrogenases, genus of anoxic cholesterol metabolism B enzymes, genus of 3-ketosteroid 9α-hydroxylases, genus of 3β-hydroxysteroid dehydrogenase 2, and genus of P450-ferredoxin reductase-ferredoxin fusion protein of any amino acid sequence and structure including any mutants and variants thereof.



Claim Rejections - 35 USC § 103
10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

11.	Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over US20060172423 (08/03/2006; PTO 892) in view of US20160152955 (06/02/2016; PTO 892). 

	US20060172423 teaches Rhodococcus erythropolis 3-ketosteroid Δ1-dehydrogenase (KSTD1), gene kstD1 encoding KSTD1, recombinant polynucleotide comprising the kstD promoter from Rhodococcus erythropolis, recombinant vector comprising the recombinant polynucleotide, and host cell transformed with the recombinant vector (see entire publication and claims especially claims 1-17, paragraphs [0006]-[0010], and Examples 1-2).
	The teachings of the reference differ from the claims in that the reference does not teach the claimed composition where the eukaryotic transcription promoter sequence is a CMV promoter sequence.

	US20160152955 teaches pAAV-AcGFP plasmid containing "a CMV promoter sequence, a sequence encoding AcGFP1, and a PolyA sequence" as an expression cassette for fluorescent protein AcGFP1 between two ITRs of AAV2 (see paragraph [0059]).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify and/or combine the reference teachings to make the claimed invention by substituting the kstD promoter of US20060172423 with the CMV promoter sequence of US20160152955.  One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this in order to have recombinant polynucleotide comprising CMV promoter sequence and coding sequence for KSTD1 which can be transformed into the host cell of US20060172423 for recombinant expression and production of KSTD1.  One of ordinary skill in the art at the time the invention was made would have a reasonable expectation of success because making recombinant polynucleotides comprising promoter sequence and coding sequence are known in the art as shown by the reference teachings. Hence, the claimed invention as a whole is prima facie obvious.



Conclusion

12.	No claim is allowed.

13.	Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christian L Fronda whose telephone number is (571)272 0929.  The examiner can normally be reached Monday-Thursday and alternate Fridays between 9:00AM   5:00PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert Mondesi can be reached on (408)918-7584.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTIAN L FRONDA/Primary Examiner, Art Unit 1652